Citation Nr: 1000495	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
cervical spine and bilateral shoulder disorders.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board also notes that, in October 2006, the Veteran filed 
a notice of disagreement with the rating assigned his 
cervical spine disability in the September 2006 rating 
decision.  In April 2007, the RO issued a statement of the 
case (SOC) as to this issue, but no substantive appeal was 
thereafter received from the Veteran.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2009) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case).  Consequently, this 
issue is not before the Board.  Id.  

In a submission dated in January 2009, the Veteran stated 
that his service-connected disabilities continue to worsen.  
The Board refers this matter to the RO to determine whether 
the Veteran wishes to file an increased rating claim for his 
service-connected disabilities. 


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a lumbar spine disorder was present in-
service, arthritis of the lumbar spine manifested itself to a 
compensable degree in the first post-service year, that a 
lumbar spine disorder is related to service, or that a lumbar 
spine disorder was caused or aggravated by a service 
connected disability.




CONCLUSION OF LAW

A lumbar spine disorder was not incurred or aggravated during 
military service, arthritis of the lumbar spine may not be 
presumed to have been so incurred, and a lumbar spine 
disability was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in November 2006.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  The RO sent a similar 
notice letter in July 2007, which included the criteria for 
establishing service connection on a secondary basis.  An 
additional notice letter dated in March 2009 included more 
detailed information regarding secondary service connection.  
Although the RO did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued supplemental statements of the case in June 
2009 and October 2009.  The issuance of such notice followed 
by a readjudication of the claim remedied any timing defect 
with respect to issuance of compliant notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 
   
In the correspondence dated in November 2006, prior to the 
March 2007 rating decision, the RO also informed the Veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  The 
Board notes that additional Dingess/Hartman notice was 
provided in the July 2007 and March 2009 letters.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the March 2007 rating 
decision, the January 2008 statement of the case, and the 
June 2009 and October 2009 supplemental statements of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, there can be no prejudice to the Veteran due to 
a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as 
here, none has been specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, including records 
from the military hospital in Wiesbaden, Germany.  The RO 
also obtained VA medical center (VAMC) treatment records, 
private records from St. Joseph's Hospital, and records from 
the Social Security Administration (SSA).  The Veteran 
received VA examinations for his low back claim in January 
2007, November 2007, and October 2009.  In that regard, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations and 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The VA 
physician who signed the three opinions considered all of the 
pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinions 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Analysis

The Veteran seeks service connection for a lumbar spine 
disability on either a direct or a secondary basis.  The 
Veteran asserts that he injured his back during the in-
service motorcycle accident which also caused his service-
connected cervical spine disorder.  Alternatively, the 
Veteran believes that his service-connected cervical spine 
and bilateral shoulder disorders caused or aggravated his low 
back condition.  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records show that, in June 
1971, the Veteran was injured when his motorcycle collided 
with an automobile, causing his back to strike the side of 
the automobile.  His main symptom was back pain, and military 
hospital staff noted a large, tender contusion over the 
lumbar area of the spine.  Examination at that time also 
revealed a large and tender contusion over the lumbar area.  
He also sustained a closed C5 fracture.  The Veteran 
underwent an anterior cervical fusion on June 30, 1971, and 
was sent on 30 days of convalescent leave.  He had a bone 
graft replacement on July 1, 1971.  Moreover, the Board finds 
that the Veteran is both competent and credible to report on 
the fact that he felt pain in his low back following the 
motor vehicle accident.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he sustained an injury to his low back while on 
active duty.  

However, service treatment records, including the September 
1971 separation examination, are negative for complaints, 
diagnoses, or treatment for a chronic low back disorder.  In 
fact, at the September 1971 separation examination, the spine 
was reported as normal spine and the Veteran did not voice 
any complains as to the spine.  Therefore, entitlement to 
service connection for a lumbar spine disorder based on in-
service incurrence must be denied despite the fact that the 
Veteran sustained a low back disorder injury while on active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in 1971 and first 
seen complaining of low back pain in a March 1992 private 
treatment record and the arthritis thereafter diagnosed by 
the VA examiner in January 2007 to be compelling evidence 
against finding continuity.  Put another way, the over two 
decade gap between the Veteran's discharge from active duty 
and the first evidence of a low back disorder weighs heavily 
against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with low back pain 
and limitation of motion since service.  See Buchanan, supra; 
Jandreau, supra; Charles, supra.  However, upon review of the 
claims folder, the Board finds that the Veteran's assertions 
that he has had low back problems since being wounded in-
service are not credible.  In this regard, his claim of 
having problems with low back pain and/or limitation of 
motion since active duty is contrary to what is found in the 
in-service and post-service medical records including the 
September 1971 separation examination.  Therefore, 
entitlement to service connection for a lumbar spine disorder 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's lumbar spine disorder and an established injury, 
disease, or event of service origin.  See 8 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the January 2007 VA examiner, after a review of the record on 
appeal and an examination of the Veteran, opined that his 
degenerative changes of the lumbar spine was less likely as 
not caused by or  result of the motorcycle accident during 
military service.  His rationale was that a lumbar contusion 
would be expected to heal without sequela and that there was 
a lack of evidence to indicate degenerative changes were 
accelerated beyond normal progression.  Similarly, the 
October 2009 VA examiner, after a review of the record on 
appeal and an examination of the Veteran, opined that the x-
ray findings regarding the low back were more likely than not 
related to the Veteran's 23 years of work as a heavy 
equipment operator and less likely than not related to 
service or to the service-connected shoulder disability.  
These opinions are not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  

As to the Veteran and his representative's claims that the 
low back disorder was caused by his in-service injury while 
in service including the documented motor vehicle accident, 
the Board finds that this disability (arthritis, degenerative 
disc disease) may not be diagnosed by its unique and readily 
identifiable features and therefore the presence of the 
disorders are a determination "medical in nature" and not 
capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that the low back 
disorders were caused by service not credible.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).   Moreover, the Board places greater probative 
value on the VA medical opinion cited above which was only 
provided after a review of the record on appeal and an 
examination of the claimant.  Evans, supra.

Based on the discussion above, the Board also finds that 
service connection for a lumbar spine disorder is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible evidence is against finding a causal association 
or link between the post-service disability and an 
established injury, disease, or event of service origin.  See 
8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claims because the record is negative for 
manifestations of arthritis in the lumbar spine in the first 
post service year. 

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated the lumbar 
spine disorder.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.310; 
Allen, supra.  In fact, the November 2007 VA examiner, after 
a review of the record on appeal and an examination of the 
Veteran, opined that it was less likely as not that the low 
back condition was aggravated by the cervical spine 
condition.  As to aggravation, it was also opined that their 
was a lack of sufficient documentation to support that the 
degenerative changes of the lumbosacral spine were 
accelerated beyond normal progression by the cervical spine 
disability.  Similarly, the October 2009 VA examiner, after a 
review of the record on appeal and an examination of the 
Veteran, opined that it is less likely than not that the 
Veteran's service connected shoulder disability had any nexus 
with the spine.  These opinions are not contradicted by any 
other medical opinion of record.  See Colvin, supra.  
Moreover, the Board finds that the question of whether or not 
a service connected disability caused or aggravated another 
disability is a determination "medical in nature" and not 
capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that their opinions that this disability was 
caused or aggravated by already service connected 
disabilities not credible.  Routen, supra; see also Bostain, 
supra.   Accordingly, the Board also finds that service 
connection for a lumbar spine disorder is not warranted based 
on it being secondary to an already service connected 
disability because the weight of the competent and credible 
evidence is against finding such a causal association or 
aggravation.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.310; 
Allen, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for a 
lumbar spine disorder on a direct, presumptive, and secondary 
basis despite the fact that the Veteran was on a motor 
vehicle accident while in service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.  




____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


